ERVIN, Judge.
We affirm the supplemental final judgment of dissolution of marriage, having found no error in the bifurcation of the dissolution or the setting of the case for trial, and no abuse of discretion in the equitable distribution or denial of alimony to appellant.
We reverse, however, the trial court’s attorney fee award of $15,000 to appellant. The law is clear that an award of fees is not dependent on a party’s success in litigation. Greeley v. Greeley, 583 So.2d 1078, 1080 (Fla. 1st DCA 1991). Consequently, the trial court erred in discounting the award based on appellant’s unsuccessful appeal. The trial court also erred by discounting the award based on the attorney’s travel time, because travel time may be included in an award. Wright v. Wright, 577 So.2d 1355 (Fla. 1st DCA), review dismissed, 587 So.2d 1331 (Fla.1991). Based on the disparity in the parties’ assets and income, it was an abuse of discretion for the court to refuse to direct the former husband to pay all of appellant’s attorney’s fees.
AFFIRMED in part and REVERSED in part.
MINER and WOLF, JJ., concur.